Citation Nr: 1143472	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

On August 5, 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The instant matter was previously before the Board in February 2011, at which time the Board remanded the issue of entitlement to service connection for a right hand disability for further development.


FINDING OF FACT

The Veteran has a fracture of the 5th metacarpal manifested by pain and intermittent spasm that is as likely as not related to military service.


CONCLUSION OF LAW

The Veteran has a fracture of the 5th metacarpal manifested by pain and intermittent spasm that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In November 2007, the Veteran filed a claim for VA disability compensation, seeking service connection for a right hand disability.  He has asserted that in or around July 1971, he was involved in an altercation with a fellow serviceman on the island of Crete during which he broke his hand.  He stated that he was stationed aboard the USS Newport (LST-1179) at that time, and was onshore performing training exercises.  The Veteran asserted that the day after the altercation occurred, he was transported to the USS Guam, where he received treatment, to include x-rays, for his broken right hand.  In support of his claim, the Veteran has submitted copies of four photographs showing a man, purportedly the Veteran, with his right forearm or wrist in a cast or sling.  

In accordance with the Board's February 2011 remand, the Veteran was to be scheduled for a VA examination to determine whether it is at least as likely as not that any current right hand disability is attributable to the Veteran's active military service.  The examiner was instructed to consider the Veteran's specific assertions with regard to his claimed in-service hand injury and to comment on the likelihood that the Veteran's current hand disability is related to the injury in service, as described by the Veteran.  The examiner was to also specifically consider the photographic evidence submitted by the Veteran and comment on whether the treatment, as described by the Veteran and reflected in those photographs, was consistent with the typical treatment for a Boxer's fracture, as reported by the Veteran.

The Veteran was afforded a VA examination in June 2011.  Although x-rays were not taken as a part of the examination, the examiner referenced the reports of x-rays taken in December 2007.  Results of June 2011 examination, to include the x-rays referenced by the examiner, show that the Veteran had some deformity of the proximal shaft of the 5th metacarpal.  The Veteran's reported pain in the area between his 4th and 5th metacarpals worsened with the use of his hand.  He denied swelling, numbness, tingling, or paresthesia, and indicated that the pain had not prevented him from performing any activity or work.  The Veteran did state that he experienced intermittent cramping, most often at night, when his little finger adducts under the ring finger.

Examination of the right hand, and specifically the 4th and 5th metacarpals, revealed minimal tenderness on the dorsal surface and a slightly tender area of bony swelling in the 4th metacarpal area, four centimeters proximal to the metacarpophalangeal joints, which was not noted on the left hand.  The examiner noted that this could correspond to an old fracture site, although x-rays showed probably old trauma to the 5th metacarpal.  Neurological and vascular examination revealed normal hands bilaterally.  There was also no muscle weakness or atrophy in either hand.

The examiner reviewed the claims file, noting that the Veteran's service treatment records (STRs) failed to contain evidence of the claimed injury.  However, the examiner considered the Veteran's account of his reported in-service injury and subsequent treatment, noting that the history as reported by the Veteran was consistent with a metacarpal (Boxer's) fracture.  The examiner indicated that the treatment as described by the Veteran, to include the photographic evidence showing a cast on the Veteran's right hand, was consistent with the typical treatment for that type of fracture.  The examiner noted that the Veteran had not undergone surgery and stated that surgical treatment was only indicated if there was displacement with significant angulation of the bone fragments.  The examiner found it plausible that the Veteran's reported pain was a residual of his in-service fracture and the intermittent spasms were consistent with posttraumatic irritation of the interosseus muscles, which would account for the adductor spasms described.  The examiner thus opined that the Veteran's right 5th metacarpal fracture with residual pain and intermittent spasm was most likely caused by or a result of injury sustained during his period of service.

The Board notes that there is no evidence of record to refute the VA examiner's opinion that the Veteran's fracture of the 5th metacarpal with residual pain and intermittent spasm is related to service.  Although the Veteran's STRs contain no indication that he indeed suffered a Boxer's fracture in service, the Veteran is certainly competent to testify to observable symptoms such as his hand being injured and then casted.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability).  The Veteran also reported that x-rays taken in service showed a fracture to either his 4th or 5th metacarpal.  Moreover, the Veteran provided photographic evidence of his right hand in a cast and/or sling in service.  While these photographs do not identify the person(s) in them, the Board has no reason to question the veracity of the Veteran's statement that it was indeed the Veteran who is represented in these photographs.  Further, although the Veteran's separation examination report fails to note an injury to the right hand, save for a notation of a tattoo, the clinical evaluation section of the examination report is otherwise blank, which calls into question the completeness of the examination and resulting report.  Additionally, a report of medical history is not of record.  

Given the VA examiner's consideration of the evidence, to include the competent statements made by the Veteran regarding his in-service injury and treatment, and assessment of the Veteran's current disability, the Board finds no reason to discount the adequacy of the June 2011 VA examination report or opinion rendered therein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing when a medical opinion arising from a medical examination is considered adequate).

In sum, the Board finds that the Veteran had a fracture of the right 5th metacarpal during service that is now manifested by pain and intermittent spasm.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a fracture of the 5th metacarpal manifested by pain and intermittent spasm is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for a fracture of the right 5th metacarpal manifested by pain and intermittent spasm is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


